                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                         Case No. 19-03098-01-CR-S-MDH


QUENTIN T. WARE,

                              Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure Defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that Defendant committed the offense of
               possession with the intent to distribute a controlled substance within 1,000 feet of
               a college or university, in violation of 21 U.S.C. §§ 841(a)(1) and 860(a);

       2.      Defendant poses a risk to the safety of others in the community; and

       3.      Defendant poses a flight risk.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f) of Title 18 of the United States Code provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of

conditions will reasonably assure a defendant’s appearance and the safety of any other person in




            Case 6:19-cr-03098-MDH Document 8 Filed 07/24/19 Page 1 of 4
the community if the attorney for the Government moves for such a hearing and if the case

involves an offense under the Controlled Substances Act (21 U.S.C. § 801 et seq.) for which

imprisonment for 10 years or more is possible. In this case, Defendant is charged with possession

with the intent to distribute a controlled substance within 1,000 feet of a college or university, a

crime for which a term of imprisonment of no more than 10 years is possible in the present case.

       The Government further submits that, in light of the Complaint filed in this case, there is

probable cause to believe Defendant violated 21 U.S.C. §§ 841(a)(1) and 860(a). Section 3142(e)

provides that a presumption that a defendant will not appear for subsequent court appearances

arises if the offense is one enumerated under the Controlled Substance Act. Accordingly, the

Government contends that, upon a showing that there exists probable cause that Defendant

committed the offense of possession with the intent to distribute a controlled substance within

1,000 feet of a college or university, there is a legal presumption, subject to rebuttal by

Defendant, that no condition or combination of conditions will reasonably assure his appearance

or assure the safety of the community. See United States v. Apker, 964 F.2d 742, 743–44 (8th

Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069–70 (8th Cir. 1988).

       Additionally, under the Bail Reform Act, there is a presumption that the likelihood of

flight increases with the severity of the charges, the strength of the Government’s case, and the

penalty that conviction could bring. See Apker, 964 F.2d at 744; see also United States v. Soto

Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481 F.Supp. 1117

(D.C. Fla. 1979). If convicted of all counts in the Indictment, Defendant us subject to an

aggregate, mandatory minimum sentence of six years’ imprisonment. Furthermore, the

Government submits that the evidence against Defendant in this matter is substantial.




                                                 2

          Case 6:19-cr-03098-MDH Document 8 Filed 07/24/19 Page 2 of 4
       Section 3142(g) lists the factors this Court should consider in determining whether the

Court can fashion conditions that will “reasonably assure the appearance of the person as

required and the safety of any other person and the community.” These factors include: (1) the

nature and the circumstances of the offense charged; (2) the weight of the evidence against the

defendant; (3) the history and the characteristics of the defendant, including his criminal history,

and; (4) the nature and the seriousness of the danger to the community that would be posed by

the defendant’s release. 18 U.S.C. § 3142(g); Tortora, 922 F.2d at 885–86. Danger to the

community does not only refer to physical violence, but extends to any likely conduct that will

harm the community, including the potential for continued criminal activity. United States v.

Tortora, 922 F.2d 880 (1st Cir. 1990).

       To further support the Government’s contention that Defendant is a risk to the safety of

the community and presents a flight risk, the Government offers that:

       1.      On November 7, 2018, Springfield, Missouri, Police Department (“SPD”) officers
               executed a search warrant for controlled substances at a residence occupied by
               Defendant in Springfield, Missouri. Defendant and several other individuals were
               found within the residence and detained. A search of Defendant’s person pursuant
               to the warrant yielded a keyring. Officers subsequently found that a key on the
               keyring opened a safe containing a firearm and approximately 343 suspected
               alprazolam (trade name Xanax) pills. Another safe was discovered in the
               residence and contained identification cards bearing Defendant’s name and .45-
               caliber ammunition.

       2.      On January 29, 2019, SPD officers executed a search warrant at a different
               residence occupied by Defendant in Springfield, Missouri. During their search,
               officers discovered three firearms, a loaded rifle magazine, and items indicative of
               drug distributions. Defendant stated he was repairing one of the firearms for an
               acquaintance but denied knowledge of the remaining two.

       3.      Defendant has a history of criminal activity that includes the following
               convictions:

               a.      Criminal damage to property in Shawnee County, Kansas, on or about
                       November 21, 2016;



                                                 3

            Case 6:19-cr-03098-MDH Document 8 Filed 07/24/19 Page 3 of 4
               b.     Three counts of aggravated robbery in Shawnee County, Kansas, on or
                      about March 22, 2010, resulting in a sentence of 66 months’
                      imprisonment; and

               c.     Possession of a controlled substance in Shawnee County, Kansas, on or
                      about June 1, 2006.

       4.      A review of the court documents associated with Defendant’s aggravated robbery
               convictions reveals that they arose from an incident during which Defendant and
               several accomplices committed an armed robbery. According to court documents,
               Defendant admitted involvement in the robbery but stated that he possessed a
               pellet gun. A search of Defendant’s residence as part of the robbery investigation
               yielded two handguns.

       5.      Defendant appears to have limited ties to the Springfield metropolitan area.

       For the foregoing reasons, the United States requests that a detention hearing be held and

that Defendant be denied bail.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney
                                                      Western District of Missouri


                                             By       /s/ Byron H. Black
                                                      Byron H. Black
                                                      Assistant United States Attorney
                                                      Minnesota Bar No. 0395274
                                                      901 East St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511



                                     Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on July 24,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                                      /s/ Byron H. Black
                                                      Byron H. Black
                                                      Assistant United States Attorney



                                                  4

            Case 6:19-cr-03098-MDH Document 8 Filed 07/24/19 Page 4 of 4
